DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive in that it is highly generic describing the general field in which the invention belongs. It provides little informative value. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scanning element in claims 1-16;
sample acquisition module in claims 1-16;
band-pass filter module in claims 1-16;
control module in claims 1-16;
A-scan data generating module in claims 7 and 8;
tomographic data generating module in claim 8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations drawn to the “sample acquisition module” and “control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to show what structure corresponds to the “sample acquisition module.” The disclosure only appears to show what the sample acquisition module is capable of performing. A search of prior art failed to reveal any structure by the term “sample acquisition module.” As such it is unclear what the corresponding structure is and therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. With regards to the “control module,” the disclosure identifies generic computer related hardware (e.g. CPU) and computer readable instructions, but the computer readable instructions or an algorithm are not provided 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention as well as make the invention commensurate in scope with these claims. As discussed above in the rejection of claims 1-16 under 35 U.S.C. 112(b), the disclosure does not reveal what the corresponding structure is for the “sample acquisition module.” It is not clear if it is some computer algorithm or some type of electronic device, or a combination of both. The disclosure shows a sample acquisition module is known in the prior art (60, Fig. 1), but it does not appear to be the same structure as claimed since it does not appear to perform the same functions as claimed. It appears to have no bounds as to what the element is. A search of prior art does not demonstrate that one of ordinary skill in the art would know what a sample acquisition module is. The claim requires that the sample acquisition module has a sampling rate that can be set to a different value and that it band-pass samples the filtered electrical signal, this filtered electrical 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above in the rejection of claims 1-16 under 35 U.S.C. 112 (a) and (b), the disclosure does not reveal what the corresponding structure is for the “sample acquisition module.” It is not clear if it is some computer algorithm or some type of electronic device, or a combination of both. It appears to have no bounds as to what the element is. The prior art does not demonstrate that one of ordinary skill in the art would know what a sample acquisition module is. The claim requires that the sample acquisition module has a sampling rate that can be set to a different value and that it band-pass samples the filtered electrical signal, this filtered electrical signal already having been band-pass filtered by the band-pass filter module. Because the disclosure does not guide to one of ordinary skill in the art what a sample acquisition module is, whether it is a computer module, computer algorithm, an 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 15 sets forth a limitation where the object is an eye. The eye is an object worked upon by the imaging system and does not impart any further structural limitation on the imaging system. Claim 15 also sets forth that the swept-source OCT imaging system is an ophthalmic swept-source OCT imaging system. This is not found to impart any addition structural limitation to the swept-source OCT imaging system and appears to be merely changing the name by which the imaging system is being called or indicating the intended application of the swept-source OCT imaging system. Claim 1, from which claim 15, depends is drawn the structure of the swept-source OCT imaging system and since claim 15 does not further limit in terms of structure, claim 15 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US 2017/0122722) in view of Izatt et al. (US 2011/0102802).
With respect to claim 1, Raymond shows a swept-source optical coherence tomography (OCT) imaging system for imaging a region of an object, comprising:
a swept light source (110) arranged to generate a beam of light of a wavelength which varies over time;
a scanning element (140; A-scans) arranged to scan the beam of light across the object;
an interferometer (Fig. 1) having a sample arm (122) and a reference arm (124) and arranged to generate an interference light signal during use of the swept-source OCT imaging system by combining (150) light scattered by the region of the object and propagating along the sample arm, as a result of the beam being scanned across the object, with light from the beam propagating along the reference arm;
a photodetector (160, 410, 510, 610, 710) arranged to receive the interference light signal and generate an electrical signal (S) that is indicative of the interference light signal, the electrical signal (S) comprising frequency components spanning a frequency band, the frequency 
a band-pass filter module (Fig 6: 630-670; Figs. 7 and 8: 730-770, 810-840; Fig. 3: 310-330; Fig 4: 430-460; Fig. 5: 530-560) arranged to generate a filtered electrical signal (SF) by band-pass filtering the electrical signal (S);
a sample acquisition module (as interpreted by the Examiner: A/D1 480, A/D2 470, 570, 680, 780) arranged to acquire samples of the filtered electrical signal (SF); and
a control module (inherent that something controls the switches of the band-pass filter module) arranged to set a pass band of the band pass filter module such that the band-pass filter module extracts at least some of the frequency components spanning the frequency band from the electrical signal (S),F)  for generating OCT image data representing an image of the region of the object.

Raymond does not show the control module sample acquisition module being arranged to set a sampling rate of the sample acquisition module.
Izatt shows an SSOCT and teaches to make the sampling rate of an analog-to-digital converter (ADC) electronically adjustable (para. [0163]). At the time of filing of the claimed invention, it would have been obvious to make the control module able to adjust the sampling rate of the ADC in order to adjust the imaging depth on the fly of the structure being imaged.


2. The swept-source OCT imaging system according to claim 1, wherein the band-pass filter module comprises a tunable band-pass filter having a pass band with a tunable center frequency (e.g. due to the switches such as switch 530, the filter module is tunable), and wherein the control module is arranged to set the pass band of the band-pass filter module by adjusting the center frequency of the pass band based on a location indicator which is indicative of a location of the region along a propagation direction of the beam of light incident on the object during use of the swept-source OCT imaging system to acquire the set of samples of the filtered electrical signal (SF)  for generating the OCT image data representing the image of the region of the object (e.g. para.[0055]: “Each of the other outputs of the switch 630 may be connected to BPFs 650 which may isolate a unique portion of the OCT fringe frequency spectrum”).

15. The swept-source OCT imaging system according to claim 1, wherein the object is an eye, and the swept-source OCT imaging system is an ophthalmic swept-source OCT imaging system (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Izatt as applied to claim 1 above, and further in view of Wang et al (2019/0290117).
With respect to claim 3, Raymond and Izatt show all the limitations as discussed for claim 1 and wherein the band-pass filter module comprises a tunable band-pass filter having a pass band with a tunable bandwidth (e.g. due to the switches such as switch 530, the filter module is tunable).
Raymond and Izatt do not show that the control module sets the pass band of the band-pass filter module by adjusting the bandwidth of the pass band based on a range indicator indicative of a size of the region along a propagation direction of the beam of light.
Wang shows a swept source OCT (SSOCT) and teaches the filtering out pass bands such as that produced by the cornea (please also see Raymond, Fig. 9, para.[0060]) in order to image a region of interest of the object such as the retina:
 Therefore, the interferogram generated by the cornea has higher frequency than the interferogram of the retina. It is then possible to suppress the interferogram from the cornea by using a low pass filter. Thereafter, the filtered interferogram can be further processed to generate a representation fundus image that is free of cornea reflection artifacts. (Para. [0033])

	At the time of filing of the claimed invention, it would have been obvious to modify the control module of Ramond and Izatt to select which bands are filtered in order to image a region of interest, the region of interest being of various depths and size, while removing the signal and noise caused by the other regions.

	With respect to claim 4, the band-pass filter module comprises a plurality of non-tunable band-pass filters (e.g. BPF1, BPF2) each having a different pass band, and wherein the control module is arranged to set the pass band of the band-pass filter module by selecting a non-tunable Each of the other outputs of the switch 630 may be connected to BPFs 650 which may isolate a unique portion of the OCT fringe frequency spectrum”) to band-pass filter the electrical signal (S) to generate the filtered electrical signal (SF).
As to the location indicator recited in claim 4, the selection of the retina as taught by Wang is a location indicator. 

	With respect to claim 5, Raymond and Izatt show all the elements as discussed for claim 1. Raymond does not show the scanning element varies the scan angle of the scanning element.
5. The swept-source OCT imaging system according to claim 1, wherein
the scanning element is arranged to scan the light beam generated by the swept light source by varying a scan angle of the scanning element, and 
the swept-source OCT imaging system further comprises:
an A-scan data generating module arranged to generate A-scan data of a plurality of A-scans by calculating an inverse Fourier transform of the samples of the filtered electrical signal (SF)  that have been acquired by the sample acquisition module for varying values of the scan angle, wherein each A-scan of the plurality of A-scans is based on samples of the filtered electrical signal (SF) acquired by the sample acquisition module from a respective region of a plurality of regions in the object that have been imaged in the scan;
a tomographic data generating module arranged to generate tomographic data by arraying the A-scans to form an array of the A-scans, wherein A-scan elements of each A-scan in the array are arranged along a first direction (Y) of the array, and the A-scans are arrayed in a second direction (X) of the array, and
F) for generating the OCT image data representing the image of the region of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886